

115 SRES 133 ATS: Congratulating the University of North Carolina Tar Heels basketball team for winning the 2016–2017 National Collegiate Athletic Association men’s basketball national championship. 
U.S. Senate
2017-04-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 133IN THE SENATE OF THE UNITED STATESApril 7, 2017Mr. Burr (for himself and Mr. Tillis) submitted the following resolution; which was referred to the Committee on Commerce, Science, and TransportationApril 25, 2017Committee discharged; considered and agreed toRESOLUTIONCongratulating the University of North Carolina Tar Heels basketball team for winning the 2016–2017
			 National Collegiate Athletic Association men’s basketball national
			 championship. 
	
 Whereas, on April 3, 2017, the University of North Carolina defeated Gonzaga University by a score of 71 to 65 to win the 2016–2017 National Collegiate Athletic Association (referred to in this preamble as the NCAA) men's basketball national championship;
 Whereas the University of North Carolina Tar Heels returned to the NCAA national championship just 1 year after a heartbreaking, last-second loss to Villanova University;
 Whereas the University of North Carolina Tar Heels were ranked sixth in the 2016–2017 preseason Associated Press and USA Today Coaches polls;
 Whereas the University of North Carolina Tar Heels finished the 2016–2017 season with— (1)a record of 33 wins and 7 losses; and
 (2)an Atlantic Coast Conference (referred to in this preamble as the ACC) record of 14 wins and 4 losses; Whereas, for the 2016–2017 regular season, the University of North Carolina Tar Heels were the ACC champions for the 31st time, an ACC record;
 Whereas Justin Jackson was— (1)named 2016–2017 ACC Player of the Year; and
 (2)selected to the 2016–2017 ACC, Associated Press, National Association of Basketball Coaches, and the Sporting News All-America First Team;
 Whereas Joel Berry II was selected to the 2016–2017 ACC second team; Whereas Kennedy Meeks was selected to the 2016–2017 All-ACC honorable mention team;
 Whereas the University of North Carolina Tar Heels were ranked third in the final NCAA rankings; Whereas the University of North Carolina Tar Heels—
 (1)beat Texas Southern University, the University of Arkansas, Butler University, and the University of Kentucky to win the South Region of the 2016–2017 NCAA men's basketball national championship; and
 (2)reached the Final Four for the 20th time, an NCAA record; Whereas Luke Maye, a former walk-on player, was named the South Regional Most Outstanding Player;
 Whereas the University of North Carolina defeated the University of Oregon to return to back-to-back national championships for the second time in the history of the University of North Carolina;
 Whereas seniors Nate Britt and Isaiah Hicks played in their 151st game for the University of North Carolina;
 Whereas 76,168 fans attended the national championship game at the University of Phoenix Stadium in Glendale, Arizona;
 Whereas there were 11 ties and 12 lead changes throughout the national championship game; Whereas the University of North Carolina trailed Gonzaga University by 3 points at halftime;
 Whereas the University of North Carolina trailed Gonzaga University by 2 points with 1 minute and 53 seconds left to play in the game;
 Whereas the University of North Carolina held Gonzaga University scoreless over the final 1 minute and 53 seconds of the game, finishing on an 8 to 0 run;
 Whereas Joel Berry II— (1)fighting through dual ankle injuries—
 (A)scored 22 points; (B)gathered 3 rebounds; and
 (C)tallied 6 assists; and (2)was named the 2016–2017 NCAA men’s basketball championship Most Outstanding Player;
 Whereas Roy Williams— (1)coached in his 100th NCAA tournament game;
 (2)became the sixth coach in NCAA history to win 3 national championships, surpassing Hall of Fame former University of North Carolina head coach Dean Smith; and
 (3)tied for fourth for the most national championship wins in NCAA history; and Whereas the 2016–2017 national championship was the sixth NCAA national championship in the history of the University of North Carolina, moving the University of North Carolina out of a tie with Duke University for sole possession of third most national championships in NCAA history: Now, therefore, be it
	
 That the Senate— (1)congratulates the University of North Carolina for winning the 2016–2017 National Collegiate Athletic Association men’s basketball national championship;
 (2)recognizes the achievement of the players, coaches, students, and staff of the University of North Carolina whose perseverance and dedication to excellence helped propel the men's basketball team to win the championship; and
 (3)respectfully requests that the Secretary of the Senate transmit an enrolled copy of this resolution to—
 (A)the chancellor of the University of North Carolina, Carol L. Folt;
 (B)the athletic director of the University of North Carolina, Lawrence R. Bubba Cunningham; and
 (C)the head coach of the University of North Carolina men's basketball team, Roy Williams.